The CoüRT
(ThRuston, J., absent,)
said, that as there was contradictory evidence, and the inferences were to be drawn from such complicated parol evidence, thgy would not compel the plaintiff to join in the demurrer.
The defendants’ counsel then offered to admit all the inferences which the Court should say the jury could reasonably draw from the testimony and evidence offered by the plaintiff’. But the Court, for the reasons aforesaid, still refused to compel the plaintiff to join in the demurrer.
The CouRT (Thrtjston, J., absent,) was of opinion that the policy, for the second six months, was on time only, and that, as the vessel actually performed the voyage described in the policy, she had a right, afterwards, to go to Brazil, &e., and that the loss was within the policy.
The Court also refused to instruct the jury that it was not competent for them to infer, from the evidence, that the vessel was seaworthy, and refused to give any instruction on the question whether the register alone was primd facie evidence of the plaintiff’s interest in the vessel, because there was evidence that he built her and retained the legal title in himself as security for the unpaid purchase-money; and refused to instruct them that it was not competent for them to infer, from the evidence, that the plaintiff had an insurable interest in. the vessel, but instructed them that the plaintiff must show some insurable interest.
The defendants then prayed the Court, that if, from the evidence aforesaid, the jury should be of opinion that the vessel was of the value stated in the policy, and that the plaintiff’s interest was not more than $1260, and that the said Alexander Semmes had an equitable interest in the said vessel in the residue of her said agreed value, the plaintiff could not recover more than the said sum of $1260.
"Which instruction the Court (nem. con.) refused to give, but instructed the jury that the interest of the plaintiff, under the contract between him and the said Semmes, as set out in the condition of the bond given in evidence, entitled him to insure the entire interest and value of the said vessel.
The defendants took four bills of exceptions.
Verdict and judgment for plaintiff, $3780. No writ of error was prosecuted.